By a supplemental transcript the caption has been amended and now shows that the court adjourned on the 14th of May, which was before the appeal bond mentioned in the original opinion was filed. The order of dismissal is set aside, and the appeal reinstated.
Considering the merits of the appeal, it appears that the transcript contains no bills of exceptions and is accompanied by no statement of facts. In the absence of these there are no questions presented requiring review. In the motion for new trial the charge of the court is criticized, but in the absence of the evidence adduced upon the trial, the applicability of the court's charge to the facts before it is not ascertainable on appeal.
The judgment is affirmed.
Affirmed.